QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18290049.8, filed on 5/09/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

In this case the abstract and claim 1 are identical. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites Rp  and RP. It is unclear that there is any difference between Rp  and RP. 
Furthermore the limitation “change of resistivity (dRp/dt, dRP/dO) where dRP/dO has no description. “O” appears to be Oxidation. Thus the examiner interpreted dRP/dO being the change of oxidation resistance.  Appropriate correction is required.

Allowable Subject Matter

Closest prior arts:
AKIYAMA et al. (US 20090216471);
Discenzo et al. (US 7581434);
Katafuchi (US 20120229152);
Halalay et al. (US 20060232267);
Abi-Karam et al. (US 20150099678).

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior arts of record, alone or in combination, do not teach or suggest “determining a use of the hydrocarbon fluid under predetermined conditions; determining a change of resistivity (dRp/dt, dRp/dO) over time (t); monitoring the change of resistivity (dRp/dt, dRp/dO) of the hydrocarbon fluid over time (t); and providing a quality information about an absolute value of a difference of a total base number (TBN) and a total acid number (TAN) on the basis of the monitored change of resistivity (Rp)” as claimed and overcome the claim objection set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SON T LE/Primary Examiner, Art Unit 2863